DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 10/28/2020, with respect to independent claims, as amended, have been fully considered and are persuasive.  The respective portion of the 112 rejection of 9/28/2020 in light of the arguments has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 10/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,296,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25-44 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 25, 
Prior art has been found to teach “A computer-implemented method for performing reliability testing on a software-based system, comprising: receiving, from a user, an []; comparing each of the calculated future transaction times to a threshold time; and implementing, responsive to a calculated future transaction time exceeding threshold time, a remedial action";
Since, no prior art was found to teach: ”calculating, concurrently with the determining and for each of a plurality of different time instances after a current time and within the period of time, future transaction times for a plurality of future transactions having the transaction type” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 33 and 41, the claims recite essentially similar limitations as in claim 25;
For dependent claims 26-32, 34-40, and 42-44, the claims are allowed due to their dependency on allowable independent claims 25, 33, and 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bril et al. (US 2002/0120488 A1) teaches predicting response (transaction) time and comparing to threshold but not other limitations of the claim.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114